                                                         \




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DMSION
                                 No. 2:17-CV-63-D


KAREN CAHOON, as Executrix       )
of the Estate of Grace H. Webster,
                                 )
                                 )
                     Plaintiff,  )
                                 )
             v.                  )                                      -·ORDER
                                 )
EDWARD ORTON JR. CERAMIC         )
FOUNDATION, METROPOLITAN LIFE )
INSURANCE COMPANY, and UNION     )
CARBIDE CORPORATION,             )
                                 )
                     Defendants. )


       On December 3, 2019, the court heard oral argument. _As _explained in open court and

incorporated by reference, the court DENIES defendant's motioil.tfrdismiss for lack of personal

jurisdiction [D.E. 52] and GRANTS plaintiff's motion to file a s,-qt~reply [D.E. 57].

       SO ORDERED. This j_ day of December 2019.



                                                        J     s C. DEVER III
                                                        United States District.Judge




                                                                  "':   ~~.       : ~~
                                                                ....          ~
